Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US Pub. No. 2005/0187015 A1).
As to claim 1, Suzuki shows an animation production system (i.e. video game machine 10, Fig. 1 and para. 100) comprising: a virtual camera (virtual camera A, for example, Figs. 3 and 4 and paras. 109 and 110) that takes pictures of a character (Taro, for example) placed in a virtual space (i.e. virtual stage, Figs. 3 and 4 and paras 109 and 110); a user input detection unit (i.e. video game machine 10, Fig. 1 and para. 100) that detects an input (i.e. selection) of a user from a controller (i.e. video game machine 10, Fig. 1 and para. 100) which the user mounts (i.e. holds the video game machine 10, Fig. 1 and para. 100); and a mode controller (i.e. LCD controller 40, Fig. 1 and para. 106) that switches a first mode to view the virtual space from above (Figs. 3, 4 and 25 and paras. 110 and 162), a second mode to operate a character disposed in the virtual space (i.e. provide a command, Fig. 4 and para. 115), and a third mode to operate the camera in response to the input (i.e. switch to a different character/camera, for example, Figs. 3 and 5 and para. 113).
As to claim 2, Suzuki shows that a control panel (i.e. command buttons/selection image guide controlled by cross key, Figs. 1 and 4 and paras. 113 and 114) including a mode switching button (based on use of cross key) for switching the first to third modes (Figs. 1 and 4 and paras. 113 and 114); and a camera image display unit (i.e. first image) for displaying an image captured by the camera (Figs. 3 and 4 and paras 110 and 112).
As to claim 3, Suzuki shows that the control panel further comprises a camera switching button (i.e. command buttons/selection image guide controlled by cross key, Figs. 1 and 4 and paras. 113 and 114) for switching the camera for the camera image display unit when a plurality of the cameras are disposed (i.e. cameras A, B, C, Figs. 3 – 5 and para. 113).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627